DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/4/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 44 recites “each adjacent pair of ring-shaped structures in the plurality of ring-shaped structures is spaced from 3mm to 20mm apart” which includes distances that are beyond what the length of the expander implant is recited to be according to claim 1 and thus because 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites “only one tangential portion couples adjacent ring-shaped structures” and depends on claim 1 that recited “only one tangential portion extends between each adjacent pair of ring-shaped structures” of which is essentially meaning the same thing.  Thus, claim 31 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,22,24,28,31,40,42,44,46,47,49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Schnepp-Pesch et al. (5354309) in view of Khosravi et al. (2012/0130468). Schnepp-Pesch et al. disclose (col. 4, lines 20-22) an apparatus for maintaining patency of a prostatic urethra lumen, comprising: an expander structure implant configured for contact against a tissue lining along a length of the prostatic urethra lumen (col. 1, lines 64-66). Figs. 4a,4b, 6 show the expander structure implant is a unitary structure comprising only one wire. Fig. 8 shows an expander implant with a plurality of ring-shaped structures 32 and interposing tangential portions 31, wherein the plurality of ring-shaped structures comprises a distal most ring-shaped structure, a proximal most ring-shaped structure, and at least one ring-shaped structure located therebetween, wherein the plurality of ring-shaped structures are non-coplanar, and wherein each of the plurality of ring-shaped structures define a different plane.  Schnepp-Pesch et al. also disclose (col. 2, lines 1-10,26-30) the apparatus is configured to maintain patency of the length of the prostatic urethra lumen while implanted therein.  Fig. 8 also shows only one tangential portion extends tangentially between each adjacent pair of ring-shaped structures, Fig. 9 illustrating one tangential portion between ring-shaped structures. However, Schnepp-Pesch did not explicitly . 

Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Schnepp-Pesch et al. (5354309) in view of Khosravi et al. (2012/0130468) as applied to claim 1 above, and further in view of Hartley (2005/0131525). Schnepp-Pesch et al. in view of Khosravi et al. is explained supra. However, Schnepp as modified by Khosravi did not explicitly state the height or width of the wire of the expander implant is between 0.2-1.5mm. Hartley teaches (paragraph 28) the height or width of a support implant for a vessel has a dimension between 0.2-1,5mm. It would have been obvious to one of ordinary skill in the art to use a wire height and width between 0.2-1.5mm as taught by Hartley for the wire support of the apparatus disclosed by Schnepp as modified with Khosravi since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges only involves routine skill in the art. In re Alter, 105 USPQ 233,
Claim 8 is rejected under 35 U.S.C, 103 as being unpatentable over Schnepp-Pesch et al. (5354309) in view of Khosravi et al. (2012/0130468)  as applied to claim 1 above, and further in view of Solem et al. (2001/0018811). Schnepp-Pesch et al. in view .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE -MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799